Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), totimely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,700,877 (hereinafter “the ‘877 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, totimely apprise the Office of any information which is material to patentability of theclaims under consideration in this reissue application. 
These obligations rest with each individual associated with the filing andprosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and1442.04. 

Recapture
Claims 15-22 and 39-64 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The first part of the 3 part test for recapture looks at 1) whether and in what respect, the reissue claims are broader in scope than the original patent claims.  


The second part of the 3 part test looks at (2) whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Application 13/769,971 (hereinafter “the ‘971 application) became the ‘877 patent seeking reissue.  During prosecution of the ‘971 application, the language of the limitation above was added to each of the independent claims with accompanying arguments that the prior art applied in the pending rejection did not teach the language of that limitation (see claims filed 1/6/2017 and pages 30-31 of the remarks filed there with).  
The claims were allowed in response to that amendment and the Notice of Allowance of 3/30/2017 states the “prior art does not describe the combination of 
Clearly, the limitation recited above is a surrender-generating limitation.

The final part of the 3 part test looks at (3) whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
	Claims 15-22 and 39-64 do not materially narrow any other aspect of the claim language related to the surrender generating limitation.  
While the independent claims include a new limitation to a barcode or printed indicia associated with the conductivity sensor, the use of barcodes and printed indicia is well known in the art and does not overcome the existence of impermissible recapture (see MPEP 1412.02 II(C)).

Accordingly, claims 15-22 and 39-64 are held as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.




Specification
at column 12, line 40, “PCB 104” should be 204; t column 12, line 47, “sensor assembly 202” should be 200 and at column 15, line 43 “conductivity sensor 108” should be 200.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barcode or printed indicia must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made.  Such a marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" , and it 
If any drawing change is not approved, or if any submitted sheet of drawings is not entered, the examiner will so inform the reissue applicant in the next Office action, and the examiner will set forth the reasons for same.  See MPEP 1413.

Claim Objections
Claims 1, 15, 43 and 56 are objected to because of the following informalities:  line 13 of each recites “outlet and portion” instead of “outlet end portion” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 13, 22, 46 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
bag” (emphasis added) lacks proper antecedent basis.
	With respect to claim 13, it appears that the shut-off clamp for the access port is recited twice in the claim and that one of the recitations should be deleted.  
	With respect to claim 22, “the flow imparting unit” lacks proper antecedent basis.
	With respect to claim 53, “the sensor information” lacks proper antecedent basis.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 16-18, 41-42, 44, 48-49, 53-55 and 57 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claims 2-4, 16-18, 44 and 57, these claims recite method limitations directed to use of the control logic which fail to properly further limit the apparatus claims from which they depend.  These claims are rejected because they fail to properly include language such as “operable” or “configured to” prior to the functional method language.

With respect to claims 48-49 and 53, these claim improperly depend from a claim that follows it in order instead of preceding it as required by 35 U.S.C. 112(d).  
Further with respect to claim 53, claim 56 already recites “calibration information” not generic “sensor information” thus, claim 53 fails to further limit claim 56.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-22 and 39-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent No 6,712,963 to Schick (hereinafter “Schick”) in view of U.S. patent No. 6,607,669 to Schick (hereinafter “Schick ‘669”) and U.S. patent No. 7,287,699 to Liu (hereinafter “Liu”).
With respect to claims 15, 43 and 56, Schick discloses a manifold system for biotechnology uses (abstract), comprising: a manifold unit which is pre-sterilized and disposable so as to be adapted for single-time usage (abstract; column 3, lines 46-57; Figure 9; column 9, lines 6-67), including: 
(a) at least one length of tubing having at least one inlet end portion, at least one outlet end portion, an outside surface, and an inside surface which is sterilized for passage of a biotechnology fluid therethrough (column 3, line 46-65; column 4, lines 45-27; Figure 9; column 9, lines 6-67), 
(b) a plurality of single-use containers, each container having an access port (column 3, lines 45-57; column 3, line 66-column 4, line14; Figure 9; column 9, lines 6-67), and 
(c) at least one aseptic connector that operatively connects said length of tubing with each said single-use container (column 3, lines 45-57; column 3, line 66-column 4, line14; Figure 9: column 9, lines 6-67);
a plurality of valves remotely operable to engage said length of tubing (column 4, lines 28-59; Figure 9; column 9, lines 6-67); 
a disposable sterilizing filter positioned along said length of tubing such that the biotechnology fluid can flow therethrough at a location upstream of said outlet and portion (column 4, lines15-27; Figure 9; column 9, lines 6-67); 

a controller which controls operation of said valves, said controller having control logic which dictates the timing of opening and closing of said remotely operable valves (column 4, lines 29-59; column 4, line 60-column 5, line 25; Figure 9; column 9, lines 6-67).
It is noted that the controller and associated programing of Schick (column 4, line 60-column 5, line 20) is identical to that disclosed in the instant specification (instant specification, column 6, lines 3-12 SciPro controller of Scilog, Inc. as described in U.S. Patent Nos. 5,947,689, 6,350,382, and 6,607,669).  Therefore, the controller of Schick inherently includes the same control logic and is capable of performing all recited functions in the claims.  
Schick does not disclose that the system includes at least one pre-sterilized, calibrated and disposable electrical conductivity sensor adapted for single-time usage.  Schick does teach, however, that the components of the system should be pre-sterilized, single-use components (column 2, lines 4-11 and column 3, lines 46-57)
Schick ‘669 discloses a filtration system for pharmaceutical and biotechnology industries that includes a controller and pump (column 2, lines 49-64).  Schick ‘669 discloses that such a system should include at least one concentration monitor capable of monitoring permeate or retentate concentrations, such that the controller provides an 
It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a flow-through concentration sensor in the form of a conductivity detector in the filtration system of Schick, as suggested by Schick ‘669, since doing so will enable a user to better monitor and control the progress and safety of the filtration procedure by allowing the controller provides an alarm signal when user-defined limits are exceeded.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to use a single-use, pre-sterilized conductivity sensor since Schick suggests that all components within the manifold should be pre-sterilized and single-use.
	Neither Schick nor Schick ‘669 disclose the use of barcodes or printed indicia on a sensor of the system.
	Liu teaches a method of manufacturing a disposable conductivity sensing device for a bio-processing fluid, comprising:
providing a conduit for directing a bio-processing fluid (Figure 2, 204);
positioning a sensor component with respect to the conductivity sensing device
such that said sensor component electrically interacts with bio-processing fluid flowing
through the conduit (Figure 2, 201);
running a calibration fluid through the conduit, said calibration fluid having a

measuring an electrical value of the sensory component during said running of
the calibration fluid through the conduit in order to measure the conductivity for the
calibration fluid as detected by the particular sensing device, said electrical value being
selected from current, voltage, and combinations thereof (column3, lines 23-35 and column 4, lines 45-60);
calculating a cell constant (Sensor specific calibration factor) for said particular
sensing device by mathematically combining said known conductivity value of the
calibration fluid with the measured conductivity value thereof (column 3, lines 10-22);
calculating a statistical performance value based on individual measurement
performances of a plurality of said pre-calibrated sensing devices within a sensor
production batch (column 3, lines 6-9 and 36-48); and
labeling said sensing device with the cell constant (calibration data) and
statistical performance value, wherein said labeling comprises a barcode, said barcode
being etched or printed on said sensing device (Abstract, column 3, lines 10-22).
	It would further have been obvious to one of ordinary skill in the art to utilize barcodes or printed indicia including calibration data for association with the conductivity sensor of the combination of Schick and Schick ‘699 because it provide for optimized sensor calibration and tracking.

	With respect to claims 16-18, 44-45 and 57, as noted above the control logic of Schick is the same as that disclosed in the instant specification and thus operable as claimed.

	With respect to claims 21-22, 51 and 63, Schick discloses the claimed shut-off clamps, pinch valves, access and auxiliary ports as well as the container being a bag (see for instance claims 44-48 of Schick). 
	With respect to claims 39, 52 and 64, Liu teaches locating the barcode on the sensor assembly.
	With respect to claims 40-42 and 53-55, Liu clearly teaches that the barcode includes calibration data useable for calibrating the sensor.
	With respect to claims 46 and 58, Schick discloses the claimed configuration of the outlet end portion and serially arranged outlet passageways with aseptic connectors (see for instance claim 1 of Schick).
	With respect to claims 47 and 59, Schick discloses the claimed tangential flow filtration configuration (see for instance claims 18-19 of Schick).
	With respect to claims 48 and 60, Schick discloses the claimed location of the inlet end portion (see for instance claim 19 of Schick).

Allowable Subject Matter
Claims 1, 5, 7-12 and 14 are allowed.
Claims 6 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
the closest prior art of record, namely Schick, Schick ‘669 and Liu, fail to reasonably teach or suggest the memory component of the electrical conductivity sensor as including the claimed sensor-specific temperature offset as defined within the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Spear or Jean Witz, can be reached on 313-446-4825 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRISANNE M JASTRZAB/Patent Reexamination Specialist CRU 3991                                                                                                                                                                                                        

Conferees:
/ELIZABETH L MCKANE/Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991